Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 20-BG-217

IN RE CHRISTOPHER P. MITCHELL
                                                          2018 DDN 74
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 491343


BEFORE: Glickman and Thompson, Associate Judges, and Washington, Senior
        Judge.

                                   ORDER
                              (FILED- July 30, 2020)

       On consideration of the certified order of the Supreme Court of Ohio
suspending respondent from the practice of law in that jurisdiction for one year, all
stayed contingent on respondent completing his five-year probation imposed as the
result of a criminal prosecution; this court’s March 6, 2020, order directing him to
show cause why reciprocal discipline should not be imposed; the response thereto
wherein respondent consents to the imposition of reciprocal discipline; and the
statement of Disciplinary Counsel, it is

       ORDERED that Christopher P. Mitchell is hereby suspended from the
practice of law in the District of Columbia for a period of one year. Imposition of
the suspension is stayed contingent on respondent’s successful completion of his
five-year probation imposed as the result of a criminal prosecution in the state of
Ohio.


                                  PER CURIAM